Citation Nr: 0608296	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-03 171	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for emphysema as 
secondary to asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1943 to March 1946.

2.  The Board has been notified that the veteran died in July 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) denied service 
connection for asthma and for emphysema claimed as secondary 
to asthma in June 2004.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Unfortunately, the veteran died during the pendency 
of the appeal.  Consequently, in December 2005, the Court 
vacated the Board's June 2004 decision and dismissed the 
appeal for lack of jurisdiction.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


